Title: From Thomas Jefferson to United States Senate, 7 April 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States 
                     
                     Apr. 7. 1808.
                  
                  I nominate Beverley Daniel of North Carolina to be Marshal for the district of N. Carolina.
                  
                     Th: Jefferson 
                     
                     
                  
               